Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 7-10, 12-14, 17-19, and 21 have been amended in the response dated 8/19/2021.
Claims 2-3, 6, 11, 16, and 20 remain in a previous presentation. 
Claims 5 and 15 have been cancelled. 
Claims 1-4, 6-14, and 16-21 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-12, and 16-18, and 20-21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0317441 to Lorman, et al. (“Lorman”) in view of U.S. Patent Publication No. 2008/0172249 to Glaser-Seidnitzer, et al. (“Glaser-Seidnitzer”).

Regarding claim 1, Lorman discloses: 
A method for implementing an examination task by a medical imaging device, the method comprising (para. [0001]: relating to nuclear medical imaging and patient workflow): 
receiving, via a computing device and from a first operator, the examination task to be carried out by the medical imaging device (para. [0003]: a physician requests a date and time for a patient to undergo a nuclear medicine imaging procedure), the examination task including data individualizing a person to be examined, data typifying the person to be examined and data defining a type of examination (para. [0003]: the scheduled date and time is based on the availability of a scanner which scans only one patient at a time);
determining, via the computing device, a plurality of possible implementations of the examination task according to the data typifying the person to be examined (para. [0029]: a forecasting unit is used to plan a daily schedule using “what if” scenarios) and the data defining the type of examination using a database, the database containing a plurality of datasets (para. [0030]: a schedule miner unit 34 extracts data which is loaded into the local repository), each of the plurality of datasets including respective data typifying a corresponding person to be examined (para. [0030]: the information includes log files of the scanning device, including patient weights, times, doses, and duration of previous scans), respective data defining a corresponding type of examination (para. [0030]: includes previous scans), a respective medical imaging device (para. [0030]: includes the scanning device), settings of the respective medical imaging device (para. [0030]: includes doses and duration of events), a respective medical technology assessment of a corresponding examination (para. [0024]: the duration of the scanning procedure optimized for patient throughput and for minimized patient dose and based on patient characteristics) and a respective commercial assessment of the corresponding examination (para. [0025]: the intelligent scheduler optimizes the schedule to fill otherwise unused time and reducing the amount of the administered radiopharmaceutical); 
providing, via the computing device, the plurality of possible implementations, a particular medical technology assessment and a particular commercial assessment to the first operator (para. [0029]: the forecasting unit determines the impact of any changes or proposed changes to the schedule and displays the result on a display device for a practitioner);
receiving, via the computing device and from the first operator, a selected implementation of the examination task based on the plurality of possible implementations, the particular medical technology assessment and the particular commercial assessment, (para. [0029]: the “what if” scenarios are proposed to a practitioner, who can approve or deny changes using an input device) the selected implementation of the examination task being received with an indication of the medical imaging device; (para. [0031]: to schedule a patient, a practitioner reviews information including radiopharmaceutical, administered dose of the radiopharmaceutical, a region of interest, a scan protocol, scan duration, time of day of the scan and/or administered dose, and the like)
a flowchart based on the selected implementation (Fig. 3: flowcharts/workflows for the selected schedule), the flowchart containing the examination task (Fig. 3: flowcharts includes examination tasks, such as administering doses of medication), the selected implementation and other implementations of other examination tasks (Fig. 4: flowcharts includes changes and possible implementations, such as the “what if” scenarios, as discussed in para. 0050)
determining, via the computing device, a possible start time of each of the plurality of possible implementations based on the flowchart (para. [0033]; Fig. 2: flowcharts/workflows are used to schedule nuclear medicine doses, times, and protocols); and
controlling, via the computing device, the medical imaging device to perform the examination task according to the flowchart (para. [0040]: the scanning procedure is performed with the scanning device),
wherein the providing provides the plurality of possible implementations to the first operator with the possible start time of each of the plurality of possible implementations (Claim 13: in order to select a procedure time, the system provides times of prior patient scanning procedures; a region of interest; a scan protocol; scan duration; time of day; type of scanning device; device options; etc).
Lorman discloses a flowchart (Figs. 3 and 4). However, the method of Lorman does not explicitly recite updating, via the computing device, a flowchart for the medical imaging device.
Glaser-Seidnitzer teaches that it is old and well known in the art of healthcare to include: updating, via the computing device, a flowchart for the medical imaging device (Glaser-Seidnitzer, para. [0025]: the system of Glaser-Seidnitzer teaches updating a radiological protocol, construed as an implementation of an examination task for the medical imaging device, using a distributed database, construed as a computer device).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Lorman to include updating, via the computing device, a flowchart for the medical imaging device, as taught by Glaser-Seidnitzer, to better communicate and document a planned method of imaging and examination.

claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
determining, via the computing device, a next respective implementation to be performed by the medical imaging device; (Lorman, Fig. 3: flowcharts/workflows for the selected schedule include the next procedures) and
providing respective settings of the medical imaging device, corresponding to the next respective implementation, to a second operator. (Lorman, [0031]; Fig. 3: flowcharts for the selected schedule include the next procedures settings, such as time, which can be reviewed by practitioners).

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the computing device includes a data link to a control device of the medical imaging device (Lorman, Fig. 1: the scanning device in connected to a computer, see, e.g., 42, Sites N and 2) and the method further comprises providing via the computing device, the respective settings of the medical imaging device for the next respective implementation to the control device via the data link. (Lorman, [0031]; Fig. 3: flowcharts for the selected schedule include the next procedures settings, such as time, which can be reviewed by practitioners).

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the providing provides the plurality of possible implementations to the first operator (Lorman, para. [0029]: the forecasting unit determines the impact of any changes or proposed changes to the schedule and displays the result on a display device for a practitioner), with a corresponding medical imaging device for each of the plurality of possible implementations (Lorman, Claim 13: to select a procedure time, the system provides times of prior patient scanning procedures; type of scanning device; device options)

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the selected implementation is one of the plurality of possible implementations or a modified version of one of the plurality of possible implementations. (Lorman, Fig. 4: flowcharts includes changes and possible implementations, such as the “what if” scenarios, as discussed in para. 0050).

Regarding claim 8, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
performing at least one of an evaluation of data acquired via the medical imaging device, or reception of an assessment from a third operator (Lorman, para. [0031]: to schedule a patient, a practitioner reviews information including radiopharmaceutical, administered dose of the radiopharmaceutical, a region of interest, a scan protocol, scan duration, time of day of the scan and/or administered dose, and the like). The method of Lorman discloses implementation the examination task (Lorman, para. [0040]). 
Glaser-Seidnitzer teaches that it is old and well known in the art of healthcare to include updating, via the computing device, the respective medical technology assessment, based upon at least one of the evaluation or the assessment to better communicate and document a planned method of imaging and examination. (Glaser-Seidnitzer, para. [0025]: updating a radiological protocol, construed as updating the medical technology assessment, based upon at least one of the data evaluated).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify medical imaging method of Lorman to include updating, 

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
accessing, via the computing device, a plurality of other datasets of previously performed examination tasks each of the plurality of other datasets including associated data typifying a respective person examined (Lorman, para. [0030]: the information includes log files of the scanning device, including patient weights, times, doses, and duration of previous scans), an associated type of examination (Lorman, para. [0030]: includes previous scans), an associated medical imaging device (Lorman, para. [0030]: includes the scanning device), associated settings of the associated medical imaging device (Lorman, para. [0030]: includes doses and duration of events) and start times of the previously performed examination tasks (Lorman, para. [0030]: includes times) 
determining, via the computing device, an estimated implementation duration of each of the previously performed examination tasks based on the start times (Lorman, para. [0030]: includes durations of previous exams); and
determining, via the computing device, the respective commercial assessment using the estimated implementation durations (Lorman, para. [0011]: each patient is scheduled for a duration of a scanning procedure).

Regarding claim 10, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the providing provides the plurality of possible implementations, and at least one of a location of settings of the medical imaging device, a location of the particular medical technology assessment of a location of the particular commercial assessment. (Lorman, para. [0036]: intelligent scheduler includes a location of the scanning device).

Regarding claim 11, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
A non-transitory computer readable medium, storing code that, when executed by the computing device, causes the computing device to carry out the method of claim 1. (Lorman, para. [0036]: intelligent scheduler 2).

Regarding claim 12, Lorman discloses:
A computing device, comprising: (para. [0032]: network-based server computer) at least one processor configured to (para. [0032]: electronic processor) 
receive, via the at least one processor and from a first operator, an examination task to be carried out by a medical imaging device (para. [0003]: a physician requests a date and time for a patient to undergo a nuclear medicine imaging procedure), the examination task including data individualizing a person to be examined, data typifying the person to be examined and data defining a type of examination (para. [0003]: the scheduled date and time is based on the availability of a scanner which scans only one patient at a time);
determine, via the at least one processor, a plurality of possible implementations of the examination task according to the data typifying the person to be examined (para. [0029]: a forecasting unit is used to plan a daily schedule using “what if” scenarios), and the data defining the type of examination using a database, the database containing a plurality of data sets (para. [0030]: a schedule miner unit 34 extracts data which is loaded into the local repository), each of the plurality of data sets including respective data typifying a corresponding person to be examined (para. [0030]: the information includes log files of the scanning device, including patient weights, times, doses, and duration of previous scans), respective data defining a corresponding type of examination (para. [0030]: includes previous scans), a respective medical imaging device (pa para. [0030]: includes the scanning device), settings of the respective medical imaging device (para. [0030]: includes doses and duration of events), a respective medical technology assessment of a corresponding examination (para. [0024]: the duration of the scanning procedure optimized for patient throughput and for minimized patient dose and based on patient characteristics) and a respective commercial assessment of the corresponding examination (para. [0025]: the intelligent scheduler optimizes the schedule to fill otherwise unused time and reducing the amount of the administered radiopharmaceutical);
provide, via the at least one processor, the plurality of possible implementations a particular medical technology assessment a particular medical technology assessment to the first operator (para. [0029]: the forecasting unit determines the impact of any changes or proposed changes to the schedule and displays the result on a display device for a practitioner); and
receive, via the at least one processor and from a first operator, a selected implementation of the examination task based on the plurality of possible implementations, the particular medical technology assessment and the particular commercial assessment (para. [0029]: the “what if” scenarios are proposed to a practitioner, who can approve or deny changes using an input device) the selected implementation of the examination task being received with an indication of the medical imaging device; (para. [0031]: to schedule a patient, a practitioner reviews information including radiopharmaceutical, administered dose of the radiopharmaceutical, a region of interest, a scan protocol, scan duration, time of day of the scan and/or administered dose, and the like)
a flowchart based on the selected implementation (Fig. 3: flowcharts/workflows for the selected schedule), the flowchart containing the examination task (Fig. 3: flowcharts includes examination tasks, such as administering doses of medication), the selected implementation and other implementations of other examination tasks (Fig. 4: flowcharts includes changes and possible implementations, such as the “what if” scenarios, as discussed in para. 0050)
determine, via the at least one processor, a possible start time of each of the plurality of possible implementations based on the flowchart (para. [0033]; Fig. 2: flowcharts/workflows are used to schedule nuclear medicine doses, times, and protocols), 
provide, via the at least one processor, the plurality of possible implementations to the first operator with the possible start time of each of the plurality of possible implementations (Claim 13: in order to select a procedure time, the system provides times of prior patient scanning procedures; a region of interest; a scan protocol; scan duration; time of day; type of scanning device; device options), and
control, via the at least one processor, the medical imaging device to perform the examination task according to the flowchart (para. [0040]: the scanning procedure is performed with the scanning device).
Glaser-Seidnitzer teaches that it is old and well known in the art of healthcare to include update, via the at least one processor, a flowchart for the medical imaging device (Glaser-Seidnitzer, para. [0025]: the system of Glaser-Seidnitzer teaches updating a radiological protocol, construed as an implementation of an examination task for the medical imaging device, using a distributed database, construed as a computer device).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Lorman to include updating, via the computing device, a flowchart for the medical imaging device, as taught by Glaser-Seidnitzer, to better communicate and document a planned method of imaging and examination.

claim 16, the combination discloses each of the limitations of claim 2, as discussed above, and further discloses:
wherein the selected implementation is one of the plurality of possible implementations or a modified version of one of the plurality of possible implementation (Lorman, Fig. 4: flowcharts includes changes and possible implementations, such as the “what if” scenarios, as discussed in para. 0050).

Regarding claim 17, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
Performing, by a control device of the medical imaging device, the examination task using the medical imaging device in response to receiving selected settings corresponding to the selected implementation (Lorman, para. [0040]: the scanning procedure is performed with the scanning device according to the schedule).

Regarding claim 18, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the particular medical technology assessment includes quality information corresponding to a result of the selected implementation (Lorman, para. [0004]: reviewing image quality of a particular image).

Regarding claim 20, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the flowchart specifies an order in which the examination task and the other examination tasks are to be performed (Lorman, Fig. 3: flowcharts/workflows for the selected schedule includes the next procedures).

claim 21, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
performing, by the medical imaging device, the examination task in response to the controlling (Lorman, para. [0040]: the scanning procedure is performed with the scanning device).

Claims 7, 13, 14, 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0317441 to Lorman, et al. (“Lorman”) in view of U.S. Patent Publication No. 2008/0172249 to Glaser-Seidnitzer, et al. (“Glaser-Seidnitzer”) in further view of U.S. Patent Publication No. 2015/0112705 to Neville (“Neville”).
Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
The method of Lorman discloses implementation of the examination task to be realized. (para. [0029]). However, the method of Lorman does not explicitly recite wherein the computing device is further configured to update the commercial assessment based upon the period of time estimated; estimating, via the computing device a period of time for execution of the selected implementation based on the timing information; updating, via a computing device, the commercial assessment based on the period of time.
Glaser-Seidnitzer teaches that it is old and well known in the art of healthcare to include estimating, via the computing device a period of time for execution of the selected implementation based on the timing information (Glaser-Seidnitzer, para. [0028]: estimating an anticipated time to complete a procedure)
updating, via a computing device, the respective commercial assessment based on the period of time to better communicate and document a planned method of imaging and . (Glaser-Seidnitzer, para. [0025]: updating a radiological protocol, construed as updating the commercial assessment based upon the period of time estimated).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify medical imaging method of Lorman to include estimating, via the computing device a period of time for execution of the selected implementation based on the timing information; updating, via a computing device, the commercial assessment based on the period of time, as taught by Glaser-Seidnitzer, in order to better communicate and document a planned method of imaging and examination.
Neville teaches that it is old and well known in the art of healthcare to include receiving via the computing device, timing information including an actual beginning of the selected implementation (Neville, para. [0123]: scheduling a time for a biomarker test) and one of an actual end of the selected implementation or an actual beginning of implementation of a next examination task by the medical imaging device (Neville, para. [0123]: recommending the time for the next biomarker test);
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify medical imaging method of Lorman to include receiving via the computing device, timing information including an actual beginning of the selected implementation; and one of an actual end of the selected implementation or an actual beginning of implementation of a next examination task by the medical imaging device, as taught by Neville, to improve efficiency by including timing considerations for testing.

Regarding claim 13, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the providing the plurality of possible implementations, the respective medical technology assessment provides the plurality of possible implementations, the respective medical technology assessment to the first operator (Lorman, para. [0029]: the forecasting unit determines the impact of any changes or proposed changes to the schedule and displays the result on a display device for a practitioner), with a corresponding medical imaging device for each of the plurality of possible implementations (Lorman, Claim 13: to select a procedure time, the system provides times of prior patient scanning procedures; type of scanning device; device options), 
Neville teaches that it is old and well known in the art of healthcare to include the respective commercial assessment (Neville, para. [0004]: determining the cost of performing medical actions in response to the calculated risk)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify medical imaging method of Lorman to include the commercial assessment, as taught by Neville, to improve medical testing to include economic considerations.

Regarding claim 14, the combination discloses each of the limitations of claim 3, as discussed above, and further discloses:
wherein the providing the plurality of possible implementations, the respective medical technology assessment provides the plurality of possible implementations, the respective medical technology assessment to the first operator (Lorman, para. [0029]: the forecasting unit determines the impact of any changes or proposed changes to the schedule and displays the result on a display device for a practitioner), with a corresponding medical imaging device for each of the plurality of possible implementations (Lorman, Claim 13: to select a procedure time, the system provides times of prior patient scanning procedures; type of scanning device; device options), 
Neville teaches that it is old and well known in the art of healthcare to include the respective commercial assessment (Neville, para. [0004]: determining the cost of performing medical actions in response to the calculated risk).


Regarding claim 19, the combination discloses each of the limitations of claim 1. 
Neville teaches that it is old and well known in the art of healthcare to include wherein the particular commercial assessment includes cost information or a length of time corresponding to the selected implementation (Neville, para. [0004]: determining the cost of performing medical actions in response to the calculated risk).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify medical imaging method of Lorman to include a respective commercial assessment of the corresponding examination; and the commercial assessment, as taught by Neville, to improve medical testing to include economic considerations.

Response to Applicant’s Arguments
Applicant’s arguments, filed on 8/19/2021, with respect to the 35 USC § 101 rejection have been considered and are persuasive. 
Applicant’s arguments, filed on 8/19/2021, with respect to the 35 USC § 112(a) rejection have been considered and are persuasive. 
Applicant’s arguments, filed on 8/19/2021, with respect to the 35 USC § 112(b) rejection have been considered and are persuasive. 
Applicant’s arguments and amendments, filed on 8/19/2021, with respect to the 35 USC § 103 rejection of Claims 1-4, 6-14, and 16-21 have been considered but are not persuasive. 

Applicant states, without providing any reasons why, that Lorman fails to teach “providing, via the computing device, the plurality of possible implementations, a particular medical technology assessment and a particular commercial assessment to the first operator; [and] receiving, via the computing device and from the first operator, a selected implementation of the examination task ... with an indication of the medical imaging device,” and “receiving, via the computing device and from the first operator, a selected implementation of the examination task ... with an indication of the medical imaging device.” Applicant copied and pasted in sections of Lorman, and states that “changes to the schedule of Lorman input by the healthcare practitioner merely include a cancellation, an addition and a delay.” However, the response dated 8/19/2021 fails to explain how Lorman fails to teach the limitations cited above. 
Accordingly, and for the reasons set forth in the 35 USC § 103 rejection of claims 1-4, 6-14, and 16-21 above, the references cited in the rejection render amended claims 1-4, 6-14, and 16-21 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686